DETAILED ACTION
The instant application having Application No. 17/052,392 filed on 11/02/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to MPEP 2106(I), a machine is defined as "...a concrete thing, consisting of parts, or of certain devices and combination of devices..." The statutory definition of a machine is something that has plural parts. Claim 8 only recited “a radio communication system for a terminal, comprising …”. As such, claim 8 does not recite either a plurality of parts, devices or a combination of devices for performing the corresponding steps; thus, the claims appear to be indefinite for lacking adequate structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (2015/0036525 A1 hereinafter Aiba) in view of Qualcomm (“First Summary of Issues for PDSCH/PUSCH’s DM-RS”; R1- 1805611; 3GPP TSG RAN WG1 Meeting #92bis; Sanya, China, April 16th – 20th, 2018; from Applicant’s IDS; hereinafter NPL).

Regarding claim 7, Aiba teaches “a terminal comprising: a transmitter that transmits a demodulation reference signal (DMRS) of an uplink shared channel;” as [(Para. 0008), a and a processor” [(Para. 0170), processors].
However, Aiba does not specifically disclose when transform precoding is enabled, group hopping is enabled, a maximum length of DMRS configured by a higher layer parameter is set to 2, frequency hopping is not applied, and a number of front loaded symbols is 2, applies a same group hopping parameter to DMRSs in two symbols in a double-symbol DMRS configuration.
In an analogous art, NPL teaches “when transform precoding is enabled, group hopping is enabled,” as [(Section 14), initialization of pseudo-random sequence used for group hopping for the case of UL DM-RS when transform precoding is enabled] “a maximum length of DMRS configured by a higher layer parameter is set to 2,” [(Section 6.2.2), the UE shall assume dmrs-AdditionalPosition=2] “frequency hopping is not applied,” [(Section 6.2.2), If frequency hopping is disabled] “and a number of front loaded symbols is 2,” [(Page 15), front-loaded DM-RS symbol is in the 1st or 2nd symbol] “applies a same group hopping parameter to DMRSs in two symbols in a double-symbol DMRS configuration” [(Section 8: Proposal), Alt. 1: If group hopping or sequence hopping is used, the sequence of the second DMRS symbol is the same with the first symbol for each pair of adjacent DMRS symbols].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Aiba with the modified system of NPL to provide initialization of pseudo-random sequence used for group hopping for the case of UL DM-RS when transform precoding is enabled [NPL: See Section 14].

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463